Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on December 30, 2020. Claims 1-20 are still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance: 
Consider claims 1-20, the prior art of record of Martin at paragraph 12 discloses method and apparatus for facilitating location-based social networks: electronically receiving, by at least one communications component of the at least one machine for facilitating location-based social networks, information regarding a current physical location of a device of at least one member of an online social network; electronically presenting, by at least one processor of the at least one machine for facilitating location-based social networks, a map on a graphical user interface; electronically presenting on the map presented on the graphical user interface, by at least one processor of the at least one machine for facilitating location-based social networks, an interactive graphical marker at a location on the map corresponding to the current physical location 
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitations when considered as a whole in the claimed invention ” in response to receiving a command from a user, the social networking system selects a plurality of first social networks among the plurality of social networks based on a plurality of user quantities, each of the plurality of user quantities corresponding to a quantity of users who access one of the plurality of social networks; each of the first social networks has a user quantity that is larger than a user quantity of a portion of rest of the plurality of social networks.“
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Fisher; Amit et al. (US 20090215469 A1) discloses at paragraph 11; sending a location-based advertisement to one or more wireless devices that joined the location-based virtual social network.
	Carmichael; Christopher et al. (US 9648114 B2) discloses at column 1 lines 33-37; aggregation across multiple online social networks, and more specifically, to a system and method for displaying data from multiple social network sites in a graphical interface.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             


/MARCOS BATISTA/Primary Examiner, Art Unit 2642     
                                                                                                                                                                                                   March 9, 2022